Citation Nr: 0819890	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability. 

2.  Entitlement to service connection for headaches.  

3.  Entitlement to a compensable disability rating for 
mechanical low back pain.  

4.  Entitlement to a compensable disability rating for a left 
scapular muscle insertion strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel
INTRODUCTION

The veteran (appellant) served on active duty from April 1994 
to December 1998, and from September 2001 to July 2003.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The issues of entitlement to service connection for 
headaches, entitlement to a compensable rating for mechanical 
low back pain, and entitlement to a compensable rating for a 
left shoulder disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left hand disability is not currently shown by the 
competent medical evidence.       


CONCLUSION OF LAW

The criteria for service connection for a left hand 
disability are not met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, complete VCAA notice was not issued to the veteran 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The VCAA duty to notify was satisfied prior to the initial 
AOJ decision by way of a July 2003 letter sent to the 
veteran.  Subsequent VCAA notice was sent to the veteran in 
February 2005.  Collectively, these letters informed the 
veteran of what evidence was required to substantiate the 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  Although the February 2005 notice letter 
was not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a statement of the case 
issued later in February 2005, and a March 2005 supplemental 
statement of the case, after complete notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service medical 
records and VA medical evidence.  Significantly, the veteran 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the veteran is seeking service connection for a 
left hand disability.  However, the Board has reviewed all 
evidence of record, and finds no objective evidence of a left 
hand disability.  In this regard, x-rays of the left hand 
taken in February 2004 showed no abnormalities.  Moreover, 
while the veteran complained of numbness in the left upper 
extremity into the fingertips on March 2004 VA neurological 
examination, no left hand disability was diagnosed.  A left 
hand disability was also not diagnosed on March 2004 VA 
musculoskeletal examination, and VA outpatient treatment 
records dated from 2003 to 2005 are also negative for a left 
hand disability.

The first element that must be satisfied in any service 
connection claim is a showing of a current disability.  
Without a currently diagnosed left hand disability, the Board 
finds that service connection for pertinent disability must 
be denied.  See Brammer, supra.  In reaching the above 
conclusion, the Board acknowledges that the veteran is 
competent to report her observable symptomatology.  Layno, 6 
Vet. App. 465, 469.  However, she is not competent to 
establish a diagnosis.  See Espiritu, 2 Vet. App. 492, 494-
95.  

In sum, there is no basis for a grant of service connection 
for a left hand disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left hand disability is denied.  


REMAND

The veteran is also seeking service connection for headaches.  
The medical evidence shows that she is currently diagnosed 
with headaches, to include tension headaches.  There is also 
evidence of in-service headache complaints in October 2002 
and March 2003.  The veteran also complained of frequent or 
severe headaches on her service separation examination report 
of January 2004.  Given the evidence of a current headache 
disability, and in-service evidence of headache complaints, 
the Board finds that a VA examination is necessary to 
ascertain the etiology of the veteran's current headaches.  

As to the higher evaluation issues, the Board notes that the 
veteran was originally awarded service connection for a left 
scapular muscle insertion strain, and for a low back 
disability in November 1999.  The RO assigned 10 percent 
ratings for these disabilities under Diagnostic Code 5203, 
and Diagnostic Code 5295, respectively, effective from 
December 25, 1998.  From September 25, 2001 to July 11, 2003, 
the veteran returned to active duty.  In January 2004, the 
veteran wrote to the RO and requested that her VA 
compensation be reinstated, indicating that she had been 
released from active duty.   In an April 2004 rating 
decision, the RO assigned a noncompensable evaluation for the 
veteran's disorder, effective July 12, 2003, the day 
following the veteran's separation from her second period of 
active duty.  The Board notes that this is not a rating 
reduction case, which is subject to the provisions of 38 
C.F.R. § 3.344.  Rather, the veteran's award was discontinued 
when she returned to active duty, and compensation is 
authorized based upon the degree of disability found to exist 
at the time the award is resumed.  See 38 C.F.R. § 3.654.  

The veteran is now seeking a compensable evaluation for her 
service-connected low back disability.  Effective in 
September 2003, the rating criteria for the evaluation of 
disabilities involving the spine were amended.  These new 
regulations were published in the Federal Register on August 
27, 2003 (68 Fed. Reg. 51454-51458). Since the veteran's 
claim to reinstate her service-connected benefits regarding 
her low back was received in January 2004, the revised 
criteria for evaluating disabilities of the spine apply to 
the instant claim.  The veteran has not been advised of the 
new criteria, and the RO has not yet adjudicated her claim 
with consideration of the revised criteria for evaluating 
disabilities of the spine.  

Moreover, while the veteran was examined for disability 
evaluation in March 2004, the Board finds that the 
examination regarding her low back was not adequate for 
rating purposes.  In this regard, range of motion was 
described as normal; however it was not reported in degrees.  
Additionally, any functional impairment was not addressed.  
As such, the Board finds that another examination should be 
provided to the veteran.  Where existing examinations are 
inadequate for rating purposes, a VA examination will be 
authorized.  38 C.F.R. § 3.326 (2007).   

The veteran also contends that a compensable evaluation is 
warranted for her service-connected left shoulder disability, 
currently assigned a noncompensable evaluation under 
Diagnostic Code (DC) 5299-5203, impairment of the clavicle or 
scapula.  38 C.F.R. § 4.71a.  Under DC 5203, a 10 percent 
rating is warranted for the minor extremity when there is 
malunion or nonunion without loose movement.  DC 5203 also 
provides the rater an option to evaluate the disability based 
on impairment of function of the contiguous joint.  

The veteran last underwent a VA examination of the shoulders 
in March 2004.  Again, however, the Board finds that the 
March 2004 examination is inadequate for rating purposes, as 
range of shoulder motion was not reported in degrees, and any 
additionally functional impairment was not addressed.  Thus, 
another examination of the left shoulder should be provided 
to the veteran.  

The appellant is hereby notified that it is her 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

In addition, the RO should also undertake any other 
development and/or notification action deemed warranted prior 
to adjudicating the claims for higher ratings on appeal.  
This includes providing the veteran with additional notice 
compliant with the recent decision in Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  
In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as outlined by the Court in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  
  
2.  Schedule the veteran for a VA 
orthopedic examination to obtain an 
opinion as to the present severity of her 
service-connected disabilities of the 
left shoulder, and low back.  The claims 
folder, a copy of this REMAND, and a copy 
of the revised general rating formula for 
diseases and injuries of the spine must 
be made available to and reviewed by the 
examiner prior to the examination.  All 
findings, and the reasons and bases, 
should be set forth in sufficient detail.  
A complete rationale for any proffered 
opinion should be provided.

As to the left shoulder, the examiner 
should determine the following:

(a)  Whether the veteran has any 
impairment of the clavicle and scapula 
including dislocation, nonunion, or 
malunion.  

(b)  List the impairment of function due 
to the left shoulder disability, 
including any additional motion loss in 
degrees due to pain, weakness, and 
fatigability after repetitive movement.

(c)  State whether there is any 
limitation  of motion in the left 
shoulder and if so, whether motion is 
limited to shoulder level, midway between 
side and shoulder  level, or to 25 
degrees from the side.

(d)  State whether there is ankylosis of 
the scapulohumeral articulation or other 
impairment of the humerus.

As to the low back, the examiner should 
evaluate any loss of range of motion in 
the veteran's thoracolumbar spine.  The 
examiner should note, in degrees, the 
veteran's range of motion in flexion, 
extension, lateral flexion (right and 
left) and rotation (right and left).  The 
examiner should take special note of how 
the veteran's motion may be limited by 
pain, weakened, movement, excess 
fatigability, or incoordination on 
movement.  Further, the examiner should 
note, in degrees, how much each movement 
recorded is limited by pain, including 
after repetitive movement.

If disc disease is diagnosed, the 
examiner should describe the duration of 
any incapacitating episodes during the 
past 12 months due to the service-
connected mechanical low back pain.  

3.  Schedule the veteran for a VA 
neurological examination to ascertain the 
etiology of the veteran's headaches.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  A 
complete rationale for any proffered 
opinion should be provided.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
headaches are related to the veteran's 
military service.  The examiner should 
reconcile any opinion with the service 
treatment records showing that the 
veteran was involved in two motor vehicle 
accidents (2001 and 2003), as well as her 
headache complaints reported in October 
2002, March 2003, and January 2004.    

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for headaches, as well 
as the increased rating claims for left 
shoulder disability, and mechanical low 
back pain with consideration of the old 
and new criteria (including disc disease, 
if appropriate) governing spine 
disabilities.  If any benefits sought on 
appeal remain denied, the veteran should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


